FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL A. LEON,                                 No. 14-17009

               Plaintiff-Appellant,              D.C. No. 4:14-cv-00226-DCB

 v.
                                                 MEMORANDUM*
BOEING COMPANY; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Michael A. Leon appeals pro se from the district court’s judgment

dismissing his action alleging Title VII and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Leon’s
requests for oral argument set forth in his opening and reply briefs.
12(b)(6). Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1156 (9th Cir. 2007). We

affirm.

      Dismissal of Leon’s Title VII retaliation claim was proper because Leon

failed to allege facts sufficient to show that he engaged in any protected conduct

under Title VII. See Trent v. Valley Elec. Ass’n Inc., 41 F.3d 524, 526 (9th Cir.

1994) (setting forth elements of a prima facie Title VII retaliation claim); see also

42 U.S.C. § 2000e-3(a) (describing protected activity under Title VII).

      The district court did not abuse its discretion in denying Leon leave to

amend because further amendment would be futile. See Ebner v. Fresh, Inc., 818

F.3d 799, 803 (9th Cir. 2016) (setting forth standard of review).

      The district court did not abuse its discretion in denying Leon’s motions for

disqualification because Leon failed to establish any ground for recusal. See 28

U.S.C. § 455(c), (d)(4); United States v. McTiernan, 695 F.3d 882, 891 (9th Cir.

2012) (setting forth standard of review and grounds for disqualification).

      The district court did not abuse its discretion by declaring Leon a vexatious

litigant and imposing a pre-filing order against him because it gave Leon notice

and an opportunity to be heard, developed an adequate record for review, made

findings regarding his frivolous litigation history, and tailored the restrictions in

the pre-filing order narrowly. See Molski v. Evergreen Dynasty Corp., 500 F.3d


                                            2                                     14-17009
1047, 1056-61 (9th Cir. 2007) (setting forth standard of review and discussing

factors to consider before imposing pre-filing restrictions). However, to the extent

that Leon wishes to apply for in forma pauperis status for any “future filings in the

United States District Court for the District of Arizona” or seeks to file a claim “for

relief under Title VII, the ADA, or the FCA”, we direct the district court to add the

following sentence to its order: If Leon wishes to file an action alleging claims

under the False Claims Act, the Americans with Disabilities Act, or Title VII, or

seeks in forma pauperis status for future filings in this District, Leon may seek

permission from the magistrate judge.

       Contrary to Leon’s contention, the Northern District of Illinois did not abuse

its discretion in transferring Leon’s action to the District of Arizona because the

events giving rise to Leon’s claim occurred in Arizona. See Lou v. Belzberg, 834

F.2d 730, 734, 739 (9th Cir. 1987) (setting forth standard of review and explaining

that “[i]f the operative facts have not occurred within the forum and the forum has

no interest in the parties or subject matter, [a plaintiff’s] choice is entitled to only

minimal consideration.”).

       We reject as meritless Leon’s contention that the district court erred in

denying him permission to file electronically.

       Defendants’ request for judicial notice of court filings in other proceedings


                                             3                                     14-17009
is denied as unnecessary.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         4                                   14-17009